Case: 2:21-cr-00099-EAS Doc #: 14 Filed: 05/27/21 Page: 1 of 1 PAGEID #: 27

mounpa ll HAGEL
tek Ft i OF e RT

UNITED STATES DISTRICT COURT ——
SOUTHERN DISTRICT OF OHIO OT HAY 27 PH 2:
EASTERN DIVISION :

Ou rie Rw 0 ST. OHIO

epee UMBUS

    

 

UNITED STATES OF AMERICA, CASE NO
Plaintiff, wor Bee
Vv.
INDICTMENT

RUBEN RAMOS URANGA,
21 U.S.C. §§ 841(a)(1),
Defendant. 841(b)(1)(A)

 

 

THE GRAND JURY CHARGES:
COUNT ONE
Possession with Intent to Distribute 400 Grams or More of Fentanyl!

On or about May 19, 2021, in the Southern District of Ohio, the defendant, RUBEN
RAMOS URANGA, did knowingly, intentionally, and unlawfully, possess with intent to
distribute four hundred grams or more of a mixture and substance containing a detectable amount
of fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

A TRUE BILL

s/ Foreperson
GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES ATTORNEY

Ab fee WA

KELLY A. NORRIS (0081254)
Assistant United States Attorney
